The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 18-30 are currently pending in the application. Cancelled claims 1-17 are original claims to patent US 9,711,149 B2 and claims 18-30 are newly added claims.	
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. US 9,711,149 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is considered by the examiner in accordance with 37 CFR 1.97, 37 CFR 1.98, MPEP 609, and MPEP 1406, to the fullest extent of the items presented including any concise explanation. Documents not meeting a particular criteria are lined through and not considered.

Claim Rejections – 35 USC § 251
Claims 18-30 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application. A new oath/declaration is required. The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414 II.D.
If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19, 22-27, and 30 of copending Application No. 16/515,466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 18, 26 and 30 are broader version of the referenced application’s claims 18, 26, and 30 and all the limitations of claims 18-30 are found in the referenced application’s claims 18-19, 22-27, and 30.
Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/515,466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 18-30 are found in the referenced application’s claims 1-17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, 24-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0245945 A1 (herein Miyauchi).

Claim 18
Miyauchi
A display device comprising: 
(Miyauchi: Figure 1, element 2; paragraphs 0039 and 0054)

a display; 

(Miyauchi: Figure 3, element 22)
a voice receiving unit configured to receive a voice input from a user; and 

(Miyauchi: Figure 3, elements 24 and 33; Paragraphs 0094 and 0099)
at least one processor configured to: 
(Miyauchi: Figure 3, element 27)

control the display to display at least one object on a screen of the display; 
(Miyauchi: Paragraph 0065; Paragraph 0145)

receive, via the voice receiving unit, the voice input while the at least one object is displayed on the screen of the display; 

(Miyauchi: Figure 5, element S14, paragraphs 0099 and 0107)
obtain text resulting from processing the received voice input; 

(Miyauchi: Figure 5, element S15, paragraph 0101)
identify an operation of the display device corresponding to the voice input based on whether the obtained text corresponds to text associated with any of the at least one object displayed on the screen of the display and whether the obtained text corresponds to any of instructions for controlling the display device; 
(Miyauchi: Figure 5, elements S19 and S20; Paragraphs 0107-0108)

Miyauchi shows the obtained text corresponding to an instruction to control the display to display a notification message. (Miyauchi: Figure 5, element S19-S21)

See also (Miyauchi: Figures 6A-8)
based on identifying that the obtained text corresponds to the text associated with an object displayed on the screen of the display, execute a first operation corresponding to the object displayed on the screen of the display; and 

(Miyauchi: Figure 5, elements S20, S22, and S23; Paragraphs 0113 and 0115)
based on identifying that the obtained text does not correspond to text associated with any of the at least one object displayed on the screen of the display and that the obtained text corresponds to an instruction among the instructions for controlling the display device, execute a second operation corresponding to the instruction.

(Miyauchi: Figure 5, elements S20 and S21; Paragraphs 0109)
Claim 19
Miyauchi
The display device of claim 18, wherein the text associated with the object is a title of the object displayed on the screen of the display.

(Miyauchi: Paragraph 0145)
Claim 20
Miyauchi
The display device of claim 18, wherein the at least one processor is further configured to, in response to the obtained text corresponding to the text associated with the object of the at least one object displayed on the screen of the display, obtain a first control information for executing the first operation irrespective of whether the text corresponds to any of the instructions for controlling the display device.

(Miyauchi: Figure 5, elements S20, S22, and S23; Paragraphs 0113 and 0115)
Claim 24
Miyauchi
The display device of claim 18, wherein the display device further comprises a microphone, and wherein the voice input of the user is received through the microphone.

(Miyauchi: Figures 3 and 5)
Claim 25
Miyauchi
The display device of claim 18, wherein the voice input of the user is received from a remote control device for controlling the display device.

(Miyauchi: Paragraphs 0060-0063, “microphone”, “steering wheel”, “remote switch”)
Claims 26-28 and 30
Miyauchi
The limitations of claims 26-28 and 30 correspond to the limitations of claims 18-20 and 24-25.

The limitations of claims 26-28 and 30 are rejected a corresponding manner to the limitations of claims 18-20 and 24-25.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0245945 A1 (herein Miyauchi) in view of US 2013/0218572 A1 (herein Cho).

Claim 21
Miyauchi and Cho
The display device of claim 20, wherein the at least one processor is further configured to: 

Processor as above.
in response to the obtained text corresponding to the text associated with the object of the at least one object displayed on the screen of the display and corresponding to the instruction among the instructions for controlling the display device, obtain the first control information; 

Miyauchi shows obtaining first control information when the obtained text corresponds to text associated with a displayed object. (Miyauchi: Figure 5, elements S20, S22, and S23; Paragraphs 0113 and 0115)

“… It is also noted that, although some embodiments of the present invention may utilize a number of different menus describing a different set of available voice command words, the set of available voice command words stored within a storage unit remain the same and may therefore be available at any time. For instance, although the voice command word "Exit" is displayed in the second menu 301-2 and not displayed in the first menu 301-1, the display device may still recognize and process a user's voice input that speaks "Exit" when only the first menu 301-1 is displayed.” (Cho: paragraph 0073; showing matching obtained text/commands with an extended set of voice commands/text available that may or may not be displayed)

To the extent Miyauchi does not explicitly state “the obtained text corresponding to the text associated with the object of the at least one object displayed on the screen of the display and corresponding to the instruction among the instructions for controlling the display device”, Cho demonstrates that it was known before the effective filing date of the claimed invention to match voice commands text associated with the text of the at least one object displayed on the screen of the display and corresponding to the instruction among the instructions for controlling the display device (Cho: paragraph 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the obtained first control information of Miyauchi as in response to the obtained text corresponding to text of a displayed object and corresponding to an instruction for controlling the display device as suggested by Cho’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art references are directed to speech/voice command and control. Further, this implementation would have been obvious because one of ordinary skill in the art would have found the implementation expands the voice processing and commands available to Miyauchi.

in response to the obtained text corresponding to the text associated with the object of the at least one object displayed on the screen of the display and not corresponding to any of the instructions for controlling the display device, obtain the first control information; and 

Miyauchi shows obtaining first control information when the obtained text corresponds to text associated with a displayed object and does not correspond to notification message. (Miyauchi: Figure 5, elements S20, S22, and S23; Paragraphs 0113 and 0115)

in response to the obtained text not corresponding to text associated with any of the at least one object displayed on the screen of the display and corresponding to the instruction among the instructions for controlling the display device, obtain a second control information for executing the second operation.

Miyauchi shows obtaining second control information when the obtained text does not corresponds to text associated with a displayed object and does correspond to an instruction to display a notification message. (Miyauchi: Figure 5, elements S20 and S21; Paragraphs 0109)

Claim 22
Miyauchi and Cho
The display device of claim 21, wherein the at least one processor is further configured to: transmit the voice input to a first server connected to the display device; and receive text corresponding to the transmitted voice input from the first server.

(Miyauchi: Paragraphs 0152-0156, voice recognition server)
Claim 23
Miyauchi and Cho
The display device of claim 22, wherein the first control information and the second control information are obtained from a second server connected to the display device and the first server.

(Miyauchi: Paragraphs 0065-0071; cellphone providing original image for commands)
Claims 29
Miyauchi and Cho
The limitations of claim 29 corresponds to the limitations of claim 21.

The limitations of claim 29 is rejected a corresponding manner to the limitations of claim 21.






Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0041665 A1 discusses comparing voice recognition results to a command database and not to just displayed options (figures 4 and 5). US 2019/0279636 A1 discusses voice control using displayed commands and additional commands not displayed (paragraphs 0033-0035). “An Architecture for Multi-Lingual Hands-Free Desktop Control System for PC Windows”, by Abdeen et al., discusses speech recognition of API functions (section 2).


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/
	
	/ALEXANDER J KOSOWSKI/               Supervisory Patent Examiner, Art Unit 3992